Case 2:19-cv-01156-MWF-AS Document 83-2 Filed 09/09/20 Page 1 of 2 Page ID #:707
     Case 2:19-cv-01156-MWF-AS Document 83-2 Filed 09/09/20 Page 2 of 2 Page ID #:708
AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

Civil Action No. 2:19-cv-01156-MWF-AS

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) Department of Treasury was received by me on (date) Aug 27,
2020, 2:17 pm.

                I personally served the summons on the individual at (place)                                 on (date)
                                         ; or
                I left the summons at the individual’s residence or usual place of abode with (name)                                 ,a
                person of suitable age and discretion who resides there, on (date)                                , and mailed a copy
                to the individual’s last known address; or
                I served the summons on (name of individual)                               , who is designated by law to accept
                service of process on behalf of (name of organization)                             on (date)
                                        ; or
                I returned the subpoena unexecuted because:                             ; or

         X      Other: Served in secure Dropbox with check ; or

       My fees are $                               for travel and $                            for services, for a total of $
                                  .

       I declare under penalty of perjury that this information is true.



Date: 08/28/2020



                                                                                          Server's signature
                                                                  Sharon McCabe-Villa
                                                                                        Printed name and title


                                                                  PO Box 131, Lakewood, NJ 08701
                                                                                           Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Aug 28, 2020, 10:48 am EDT at 33 W State St, Trenton, NJ 08608 received by Department of
Treasury. Other: Served in secure Dropbox with check;
